DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed September 4, 2020.  Claims 1-20 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for U.S. Provisional Patent Application No. 62/927,066, filed on October 28, 2019, is acknowledged and accepted. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 16, 2020 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claims 1 and 8 include two colons causing confusion on where the preamble of the claim ends and the body of the claim begins.  For the same reason, dependent claims 2-7 and 9-15 are also objected to.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “priority” in claim 3, 10 and 17 is a relative term which renders the claim indefinite. The term “priority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the same reasons, dependent claims 4, 11 and 18 are rejected for the same reasons.

The term “capable” in claim 4, 11 and 18 is a relative term which renders the claim indefinite. The term “capable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0210473, to Linehan et al. (hereinafter Linehan).

As per claim 1, and similarly with respect to claims 8 and 15, Linehan discloses a method for implementing a bus protection in an autonomous vehicle: the method comprising: determining, by a vehicle computer, that there is a fault in a first bus of the autonomous vehicle; determining a route of communication for one or more components of the autonomous vehicle that are connected to the first bus; and wherein the route of communication traverses a second bus in the autonomous vehicle (e.g. see Fig. 3, and paras. 0015, 0019, 0023-0029, wherein in an autonomous vehicle a determination is made that a fault exists in one of bus 334 and 335, and based upon the fault the system switches to the other bus to provide low voltage to power converter 322).  

As per claim 2, and similarly with respect to claims 9 and 16, Linehan discloses the features of claims 1, 8 and 15, respectively, and further discloses further comprising: determining that there is a fault in a first component of the autonomous vehicle that is connected to the first bus; determining that one or more functions, of the first component, are not being performed; and performing, by a second component of the autonomous vehicle, which is connected to the first bus, the one or more functions of the first component (e.g. see paras. 0005-0006 and 0041, wherein battery malfunction leads to the fault).  

As per claim 3, and similarly with respect to claims 10 and 17, Linehan discloses the features of claims 2, 9 and 16, respectively, and further discloses further comprising: creating a priority of functions for the one or more components of the autonomous vehicle that are connected to the first bus; and selecting the second component based on the priority of functions (e.g. the Office notes that lack of power to an autonomous component would comprise a priority function).  

As per claim 4, and similarly with respect to claims 11 and 18, Linehan discloses the features of claims 3, 10 and 17, respectively, and further discloses further comprising: determining a set of the one or more components that are capable of performing the functions of the first component; and wherein the second component is selected from the set (e.g. see Fig. 3, and paras. 0015, 0019, 0023-0029, wherein in an autonomous vehicle a determination is made that a fault exists in one of bus 334 and 335, and based upon the fault the system switches to the other bus to provide low voltage to power converter 322).  

As per claim 5, and similarly with respect to claims 12 and 19, Linehan discloses the features of claims 4, 11 and 18, respectively, and further discloses further comprising determining one or more functions of the second component to stop based on the priority of functions (e.g. the Office notes that failure of the first or second component would result in at least one function to at least temporarily cease).  

As per claim 6, and similarly with respect to claims 13 and 20, Linehan discloses the features of claims 1, 8 and 15, respectively, and further discloses wherein the one or more components of the autonomous vehicle that are connected to the first bus are configured to send and receive signals on the route of communication responsive to the determination of the fault in the first bus (e.g. see rejection of claims 1, 8 and 15).  

As per claim 7, and similarly with respect to claim 14, Linehan discloses the features of claims 6 and 13, respectively, and further discloses wherein two or more components, that are connected to the first bus, are configured to send and receive signals from each other; and wherein the signals traverse the route of communication (e.g. see Fig 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669